Exhibit AMENDED AND RESTATED VOTING AND EXCHANGE TRUST AGREEMENT among ENERPLUS RESOURCES FUND - and - ENERPLUS EXCHANGEABLE LIMITED PARTNERSHIP - and - COMPUTERSHARE TRUST COMPANY OF CANADA Dated as of May 30, 2008 TABLE OF CONTENTS ARTICLE1 INTERPRETATION 1.1 Definitions 1 1.2 Interpretation Not Affected by Headings, etc 4 1.3 Currency 4 1.4 Number, etc 4 1.5 Date For Any Action 4 1.6 Entire Agreement 4 1.7 Accounting Matters 4 1.8 Construction 5 1.9 Governing Law 5 ARTICLE2 PURPOSE OF AGREEMENT 2.1 Establishment of the Trust 5 ARTICLE3 ENERPLUS SPECIAL VOTING RIGHT 3.1 Issue and Ownership of the Enerplus Special Voting Right 5 3.2 Legended Share Certificates 6 3.3 Safe Keeping of Certificate 6 ARTICLE4 EXERCISE OF VOTING RIGHTS 4.1 Voting Rights 6 4.2 Number of Votes 6 4.3 Mailings to Unitholders 6 4.4 Copies of Unitholder Information 7 4.5 Other Materials 8 4.6 List of Persons Entitled to Vote 8 4.7 Entitlement to Direct Votes 8 4.8 Voting by the Trustee and Attendance of Trustee Representative at Meeting 8 4.9 Distribution of Written Materials 9 4.10 Termination of Voting Rights 9 ARTICLE5 EXCHANGE RIGHT AND AUTOMATIC EXCHANGE 5.1 Grant and Ownership of the Exchange Right 10 5.2 Legended Share Certificates 10 5.3 General Exercise of Exchange Right 10 5.4 Purchase Price 11 - i - 5.5 Exercise Instructions 11 5.6 Delivery of Enerplus Units; Effect of Exercise 11 5.7 Exercise of Exchange Right Subsequent to Retraction 12 5.8 Stamp or Other Transfer Taxes 12 5.9 Notice of Insolvency Event 12 5.10 Qualification of Enerplus Units 13 5.11 Enerplus Units 13 5.12 Automatic Exchange on Liquidation of Enerplus 13 5.13 Withholding Rights 14 ARTICLE6 CONCERNING THE TRUSTEE 6.1 Powers and Duties of the Trustee 14 6.2 No Conflict of Interest 15 6.3 Dealings with Transfer Agents, Registrars, etc 16 6.4 Books and Records 16 6.5 Indemnification Prior to Certain Actions by the Trustee 16 6.6 Action of Beneficiaries 17 6.7 Reliance Upon Declarations 17 6.8 Evidence and Authority to the Trustee 17 6.9 Experts, Advisers and Agents 18 6.10 Investment of Moneys Held by the Trustee 18 6.11 Trustee Not Required to Give Security 18 6.12 Trustee Not Bound to Act on Request 19 6.13 Authority to Carry on Business 19 6.14 Conflicting Claims 19 6.15 Acceptance of the Trust 19 6.16 Maintenance of Office or Agency 19 ARTICLE7 COMPENSATION 7.1 Fees and Expenses of the Trustee 20 ARTICLE8 INDEMNIFICATION AND LIMITATION OF LIABILITY 8.1 Indemnification of the Trustee 20 8.2 Limitation of Liability 21 ARTICLE9 CHANGE OF TRUSTEE 9.1 Resignation 21 9.2 Removal 21 - ii - 9.3 Successor Trustee 21 9.4 Notice of Successor Trustee 21 ARTICLE10 ENERPLUS SUCCESSORS 10.1 Certain Requirements in Respect of Combination, etc 22 10.2 Vesting of Powers in Successor 22 10.3 Wholly-Owned Subsidiaries 22 10.4 Successorship Transaction 22 ARTICLE11 AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS 11.1 Amendments, Modifications, etc 23 11.2 Administrative Amendments 23 11.3 Meeting to Consider Amendments 23 11.4 Changes in Capital of Enerplus or EELP 24 11.5 Execution of Supplemental Trust Agreements 24 ARTICLE12 TERMINATION 12.1 Term 24 12.2 Survival of Agreement 25 ARTICLE13 GENERAL 13.1 Assignment 25 13.2 Binding Effect 25 13.3 Notices to Parties 25 13.4 Notice to Beneficiaries 26 13.5 Severability 26 13.6 Further Assurances 26 13.7 Execution in Counterparts 26 13.8 Waiver 26 13.9 Limitations on Liability 27 - iii - THIS AMENDED AND RESTATED VOTING AND EXCHANGE TRUST AGREEMENT dated as of May 30, 2008, amending and restating the Amended and Restated Voting and Exchange Trust Agreement dated February 13, AMONG: ENERPLUS RESOURCES FUND, a trust established under the laws of Alberta ("Enerplus") - and - ENERPLUS EXCHANGEABLE LIMITED PARTNERSHIP, a limited partnership established under the laws of Alberta ("EELP" or the "Partnership") - and - COMPUTERSHARE TRUST COMPANY OF CANADA,a trust company existing under the laws of Canada (hereinafter referred to as the "Trustee") WHEREAS in connection with the Profico Arrangement, the Partnership (then known as "Focus Limited Partnership") issued Exchangeable Securities to certain holders of common shares of Profico Energy Management Ltd.; AND WHEREAS in connection therewith, Focus Energy Trust ("Focus"), the Partnership and Valiant Trust Company executed a voting and exchange trust agreement dated June 27, 2006 (the "Original Agreement"); AND WHEREAS the Original Agreement was amended and restated in connection with a plan of arrangement effective February 13, 2008 among Enerplus, EnerMark Inc., Focus and FET Resources Ltd., pursuant to which, inter alia, Enerplus assumed the covenants and obligations of Focus with respect to the issue of Enerplus Units pursuant to the Exchangeable Securities Provisions and CIBC Mellon Trust Company replaced Valiant Trust Company as Trustee under this Agreement; AND WHEREAS effective April 1, 2008 the Partnership changed its name from "Focus Limited Partnership" to "Enerplus Exchangeable Limited Partnership" and FET Management Ltd., the general partner of the Partnership, amalgamated with and continued as "EnerMark Inc."; AND WHEREAS effective May 30, 2008, Computershare Trust Company of Canada ("Computershare") replaced CIBC Mellon Trust Company as trustee and transfer agent of Enerplus and as such Enerplus and the Partnership have appointed Computershare as Trustee hereunder; NOW THEREFORE in consideration of the respective covenants and agreements provided in this Agreement and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto covenant and agree as follows: ARTICLE1 INTERPRETATION 1.1 Definitions In this Agreement, unless the context otherwise requires, the following terms shall have the following meanings respectively: (a) "ABCA" means the Business Corporations Act (Alberta), as amended from time to time, including the regulations from time to time promulgated thereunder; (b) "affiliate" or "associate" when used to indicate a relationship with a person or company, has the same meaning as set forth in the Securities Act (Alberta); (c) "Agreement", "herein", "hereof", "hereto", "hereunder" and similar expressions mean and refer to this Voting and Exchange Trust Agreement, as from time to time amended, supplemented or restated and not to any particular article, section, schedule or other portion hereof; (d) "applicable law" means any applicable law including any statute, regulation, by-law, treaty, guideline, directive, rule, standard, requirement, policy, order, judgement, decision, injunction, award, decree or resolution of any governmental authority, whether or not having the force of law; (e) "Automatic Exchange Rights" means the benefit of the obligation of Enerplus to effect the automatic exchange of Exchangeable Securities for Enerplus Units pursuant to Section 5.12; (f) "Beneficiaries" means the registered holders from time to time of Exchangeable Securities, other than Enerplus and its affiliates; (g) "Beneficiary Votes" has the meaning ascribed thereto in Section 4.2; (h) "Business Day" means a day, other than a Saturday, Sunday or statutory holiday, when banks are generally open in Calgary, Alberta, for the transaction of banking business; (i) "Class B Unit Consideration" has the meaning ascribed thereto in the Exchangeable Securities Provisions; (j) "Class B Unit Price" has the meaning ascribed thereto in the Exchangeable Securities Provisions; (k) "Court" means the Court of Queen's Bench of Alberta; (l) "EELP B Units" means the Class B limited partnership units of EELP, each of which is exchangeable into 0.425 of an Enerplus Unit; (m) "Enerplus Special Voting Right" means the special voting right of Enerplus issued by Enerplus and deposited with the Trustee, which shall entitle, inter alia, the holders of EELP B Units to such number of votes at meetings of holders of Enerplus Units as equals the number of Enerplus Units issuable from time to time on the redemption, retraction or exchange of those EELP B Units; (n) "Enerplus Unit" means a trust unit of Enerplus, each such unit representing an equal undivided beneficial interest therein; (o) "Enerplus Unitholders" means the holders from time to time of Enerplus Units; (p) "Equivalent Vote Amount" means, with respect to any matter, proposition or question on which holders of Enerplus Units are entitled to vote, consent or otherwise act, the number of votes to which a holder of 0.425 of an Enerplus Unit is entitled with respect to such matter, proposition or question; (q) "Exchange Right" has the meaning ascribed thereto in Section 5.1; (r) "Exchangeable Securities" means EELP B Units; (s) "Exchangeable Securities Provisions" means the rights, privileges, restrictions and conditions attaching to the Exchangeable Securities; (t) "General Partner" means EnerMark Inc., a corporation amalgamated pursuant to the laws of Alberta; - 2 - (u) "governmental authority" includes any court (including a court of equity); any multinational, federal, provincial, state, regional, municipal or other government or governmental department, ministry, commission, board, bureau, agency or instrumentality; any securities commission, stock exchange or other regulatory or self-regulatory body; any arbitrator or arbitration authority; or any other governmental authority; (v) "Indemnified Parties" has the meaning ascribed thereto in Section 8.1; (w) "Insolvency Event" means, in respect of EELP: (i) the institution by it of any proceeding to be adjudicated a bankrupt or insolvent or to be wound up, or its consent to the institution of bankruptcy, insolvency, dissolution or winding-up proceedings against it; or (ii) the filing of a petition or other proceeding to adjudicate it a bankrupt or insolvent seeking dissolution or winding-up under any bankruptcy, insolvency or analogous laws, and its failure to contest in good faith any such proceedings commenced in respect of it within 30 days of becoming aware thereof, or its consent to the appointment of a receiver; or (iii) its making of a general assignment for the benefit of creditors, or its admission in writing of its inability to pay its debts generally as they become due; or (iv) it not being permitted, pursuant to applicable law, to redeem any Retracted Securities pursuant to Section 6.5 of the Exchangeable Securities Provisions; (x) "Limited Partnership Agreement" means the amended and restated limited partnership agreement dated as of February 13, 2008 among the General Partner, Focus Commercial Trust and each person who from time to time is accepted and becomes a limited partner pursuant thereto, as from time to time amended, supplemented or restated; (y) "Liquidation Call Right" has the meaning ascribed thereto in the Exchangeable Securities Provisions; (z) "Liquidation Event" has the meaning ascribed thereto in Section 5.12(b); (aa) "Liquidation Event Effective Time" has the meaning ascribed thereto in Section 5.12(c); (bb) "List" has the meaning ascribed thereto in Section 4.6; (cc) "Officer's Certificate" means, with respect to Enerplus or EELP, as the case may be, a certificate signed by any one of the authorized signatories of EnerMark Inc., as administrator, on behalf of Enerplus or the General Partner on behalf of EELP; (dd) "Partnership Loan Indebtedness" means, in respect of any Exchangeable Security, the amount of all loans made under Article 3 of the Exchangeable Securities Provisions in respect of such Exchangeable Security that are not repaid or satisfied by set off as of the effective date of exercise of the Exchange Right in respect of such Exchangeable Security; (ee) "person" includes any individual, body corporate, partnership, association, joint venture, trust, other organization or entity (whether or not a legal entity) or governmental authority; (ff) "Profico Arrangement" means the plan of arrangement under Section 193 of the ABCA completed effective June 27, 2006, among, inter alia, Focus Energy Trust, FET Acquisition Corp. and Profico Energy Management Ltd.; (gg) "Redemption Date" has the meaning ascribed thereto in the Exchangeable Securities Provisions; (hh) "Retracted Securities" has the meaning ascribed thereto in Section 5.7; (ii) "Support Agreement" means the amended and restated support agreement dated as of February 13, 2008 among Enerplus, EELP and the General Partner, as from time to time amended, supplemented or restated; (jj) "Trust" means the trust created by this Agreement; - 3 - (kk) "Trust Consent" has the meaning ascribed thereto in Section 4.2; (ll) "Trust Control Transaction" has the meaning ascribed thereto in the Exchangeable Securities Provisions; (mm) "Trust Estate" means the Enerplus Special Voting Right, any other securities, the Exchange Right, the Automatic Exchange Rights and any money or other property which may be held by the Trustee from time to time pursuant to this Agreement; (nn) "Trust Meeting" has the meaning ascribed thereto in Section 4.2; (oo) "Trust Successor" has the meaning ascribed thereto in Section 10.1(a); (pp) "Unitholders" means the holders from time to time of Units; (qq) "Units" means the Enerplus Units and the Enerplus Special Voting Right; and (rr) "Voting Rights" means the voting rights of the Enerplus Special Voting Right held by the Trustee. 1.2 Interpretation Not Affected by Headings, etc. The division of this Agreement into sections and other portions and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation hereof.Unless otherwise indicated, all references in this Agreement to an "Article" or "Section" followed by a number and/or a letter refer to the specified article or section of this Agreement. 1.3 Currency Unless otherwise indicated, all sums of money referred to in this Agreement are expressed in lawful money of Canada. 1.4 Number, etc. Unless the context otherwise requires, words importing the singular shall include the plural and vice versa and words importing any gender shall include all genders. 1.5 Date For Any Action In the event that any date on which any action is required to be taken hereunder by any of the parties hereto is not a Business Day, such action shall be required to be taken on the next succeeding day which is a Business Day. 1.6 Entire Agreement This Agreement and the agreements and other documents referred to herein constitute the entire agreement between the parties with respect to the transactions contemplated hereby and supersede all other prior agreements, understandings, negotiations and discussions, whether oral or written, between the parties with respect thereto. 1.7 Accounting Matters Unless otherwise indicated, all accounting terms used in this Agreement shall have the meanings attributable thereto under Canadian generally accepted accounting principles and all determinations of an accounting nature required to be made shall be made in a manner consistent with Canadian generally accepted accounting principles and past practice. - 4 - 1.8 Construction In this Agreement, unless otherwise indicated: (a) the words "include", "including" or "in particular", when following any general term or statement, shall not be construed as limiting the general term or statement to the specific items or matters set forth or to similar items or matters, but rather as permitting the general term or statement to refer to all other items or matters that could reasonably fall within the broadest possible scope of the general term or statement; (b) a reference to a statute means that statute, as amended and in effect as of the date of this Agreement, and includes each and every regulation and rule made thereunder and in effect as of the date hereof; (c) a reference to an "approval", "authorization", "consent", "designation", "notice" or "agreement" means an approval, authorization, consent, designation, notice or agreement, as the case may be, in writing, signed by an authorized representative of the party or parties thereto; (d) the phrase "ordinary course of business", or any variation thereof, of any person refers to the business of such person, carried on in the regular and ordinary course including commercially reasonable and businesslike actions that are in the regular and ordinary course of business for a company operating in the industry in which such business is conducted; (e) where a word, term or phrase is defined, its derivatives or other grammatical forms have a corresponding meaning; (f) time is of the essence; and (g) references to a "party" or "parties" are references to a party or parties to this Agreement. 1.9 Governing Law This Agreement shall be governed by and construed in accordance with the laws of Alberta and the federal laws of Canada applicable therein. ARTICLE2 PURPOSE OF AGREEMENT 2.1 Establishment of the Trust The purpose of this Agreement is to create the Trust for the benefit of the Beneficiaries and Enerplus, as herein provided.The Trustee shall hold the Enerplus Special Voting Right in order to enable the Trustee to exercise the Voting Rights and will hold the Exchange Right and the Automatic Exchange Rights in order to enable the Trustee to exercise such rights, in each case as trustee for and on behalf of the Beneficiaries as provided in this Agreement.The Trustee shall hold the Enerplus Special Voting Right for and on behalf of Enerplus for all other rights associated with such Enerplus Special Voting Right other than the Voting Rights. ARTICLE3 ENERPLUS SPECIAL VOTING RIGHT 3.1 Issue and Ownership of the Enerplus Special Voting Right Enerplus, concurrently with its execution of this Agreement, issues to, and deposits with, the Trustee the Enerplus Special Voting Right to be hereafter held of record by the Trustee as trustee for and on behalf of, and for the use and benefit of, the Beneficiaries and in accordance with the provisions of this Agreement.Enerplus hereby acknowledges receipt from the Trustee as trustee for and on behalf of the Beneficiaries of good and valuable consideration (and the adequacy thereof) for the issuance of the Enerplus Special Voting Right by Enerplus to the Trustee.During the term of the Trust and subject to the terms and conditions of this Agreement, the Trustee shall possess and be vested with full legal ownership of such Enerplus Special Voting Right and shall be entitled to exercise all of the rights and powers of an owner with respect to such Enerplus Special Voting Right provided that the
